      Case 2:20-cv-00449-SSV-DMD Document 39 Filed 07/31/20 Page 1 of 5



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    TROY TAYLOR                                             CIVIL ACTION

    VERSUS                                                      NO. 20-449

    MARLIN GUSMAN                                         SECTION “R” (3)



                         ORDER AND REASONS


       The State moves to stay this Court’s Order and Judgment1 in this

matter pending appeal.2 The Court grants the motion.

       Federal Rule of Appellate Procedure 23(c) states that “[w]hile a

decision ordering the release of a prisoner is under review, the prisoner

must—unless the court rendering the decision . . . orders otherwise—be

released on personal recognizance, with or without surety.” This rule creates

a presumption that the petitioner should be released.         See Hilton v.

Braunskill, 481 U.S. 770, 772-74 (1987). This presumption may be rebutted.

When considering whether the State has overcome the presumption, courts

consider the following factors:

             (1) whether the stay applicant has made a strong
             showing that he is likely to succeed on the merits;



1      R. Doc. 32; R. Doc. 33.
2      R. Doc. 35.
     Case 2:20-cv-00449-SSV-DMD Document 39 Filed 07/31/20 Page 2 of 5



            (2) whether the applicant will be irreparably injured
            absent a stay;

            (3) whether the issuance of the stay will substantially
            injure the other parties interested in the proceeding;
            and

            (4) where the public interest lies.

Id. at 776. The Supreme Court continued to note that where the State can

“demonstrate a substantial case on the merits, continued custody is

permissible if the second and fourth factors in the traditional stay analysis

militate against release.” Id. at 778. Hilton also added that in reviewing

these factors, courts should consider the possibility that the petitioner is a

flight risk, the potential danger to the public if the petitioner is released, and

the State’s “interest in continuing custody and rehabilitation pending a final

determination of the case on appeal.” Id. at 777.

      As to the first factor, to demonstrate a “substantial case on the merits”

the State is not required to show that “it is more likely than not that [it] will

win on the merits.” Lair v. Bullock, 697 F.3d 1200, 1204 (9th Cir. 2012)

(citing Leiva-Perez v. Holder, 640 F.3d 962, 966 (9th Cir. 2011)). Although

the Court rejected the arguments the State represents it will make on appeal,

the Court also noted that the doctrine of vindictive prosecution is




                                        2
     Case 2:20-cv-00449-SSV-DMD Document 39 Filed 07/31/20 Page 3 of 5



“infrequently applied.”3   The State’s motion demonstrates its plans to

vigorously contest this matter on appeal. The Court therefore does not find

that the State fails to demonstrate a “substantial case.” Woodfox v. Cain, 305

F. App’x 179, 189 (5th Cir. 2008).

      The third factor—whether the issuance of a stay will substantially

injure the other parties interested in the proceeding—weighs in Taylor’s

favor, as he is injured by remaining imprisoned. See, e.g., Newman v.

Metrish, 300 F. App’x 342, 344 (6th Cir. 2008) (noting that a successful

habeas petitioner suffers “a continuing injury while incarcerated”). Indeed,

this is true for virtually every habeas petitioner. See Woodfox, 305 F. App’x

at 181. But Taylor’s interest in being released is heavily outweighed by the

second and fourth factors. See Hilton, 481 U.S. at 778 (holding that if the

State makes a substantial case on the merits, continued custody is

permissible if the second and fourth factors “militate against release”).

      With respect to the second factor, the State stands to be irreparably

injured if a stay is not granted. The State represents that “[t]here is no

guarantee that the State would be able to successfully re-arrest Taylor in the




3     R. Doc. 32 at 28.
                                      3
     Case 2:20-cv-00449-SSV-DMD Document 39 Filed 07/31/20 Page 4 of 5



event of a successful appeal.”4 The Court accepts this representation, and

therefore finds that the second factor weighs in favor of the State.

      In considering the public interest, the Court takes into account that

Taylor was indicted with aggravated rape and aggravated kidnapping, both

serious crimes. Moreover, this Court’s issuance of the writ was not based on

Taylor’s actual innocence, but rather grounded in the doctrine of

prosecutorial vindictiveness. Indeed, Taylor was previously convicted of

second-degree rape and second-degree kidnapping, charges that were

overturned on grounds other than actual innocence or insufficiency of the

evidence. See Wanatee v. Ault, 120 F. Supp. 2d 784, 789 (N.D. Iowa 2000)

(finding the public interest in granting a stay was greater when the grounds

for grant habeas involved a constitutional defect rather than actual

innocence). The Court therefore finds that there is a public interest in Taylor

remaining imprisoned until the appeal is resolved.

      For the foregoing reasons, the Court GRANTS the State’s motion for a

stay. The State’s motion for expedited consideration is DISMISSED AS

MOOT.




4     R. Doc. 35-1 at 3.
                                      4
Case 2:20-cv-00449-SSV-DMD Document 39 Filed 07/31/20 Page 5 of 5



                                   31st
     New Orleans, Louisiana, this _____ day of July, 2020.


                _____________________
                     SARAH S. VANCE
              UNITED STATES DISTRICT JUDGE




                               5
